IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 289 MAL 2019
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
VINCENT KANE,                               :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of October, 2019, the Petition for Allowance of Appeal

and “Motion for Leave to File a Short Reply and Exhibit to Answer” are DENIED.